Case 8:18-cv-01041-GJH Document 167-19 Filed 06/14/19 Page 1 of 3

A-18

“RE Did you see Hannity.msg”
Case 8:18-cv-01041-GJH Document 167-19 Filed 06/14/19 Page 2 of 3

Strickland, Shemaiah

From: christa jones <xtahonez@hotmail.com>
Sent: Saturday, February 6, 2010 9:28 AM

To: Tom Hofeller

Subject: RE: Did you see Hannity?

We estimate every percentage point in the response rate is worth about $80-90 million--that's a soft number though,
we're trying to recalculate. That's about one million or so households.

Christa D Jones Washington, DC

 

From: celticheal@aol.com

To: xtahonez@hotmail.com
Subject: RE: Did you see Hannity?
Date: Fri, 5 Feb 2010 20:01:38 -0500

So how many extra questionnaires would have to be answered to make this ad worthwhile?

From: christa jones [mailto:xtahonez@hotmail.com]
Sent: Friday, February 05, 2010 6:42 PM

To: Tom Hofeller; Tom Hofeller

Subject: Did you see Hannity?

http://www.foxnews.com/story/0,2933,584929,00.html

They could really hurt the census. What do you think?

 

Your E-mail and More On-the-Go. Get Windows Live Hotmail Free. Sign up now.
<http://clk.atdmt.com/GBL/go/201469229/direct/01/>
Case 8:18-cv-01041-GJH Document 167-19 Filed 06/14/19 Page 3 of 3

 

Hotmail: Trusted email with powerful SPAM protection. Sign up now.
<http://clk.atdmt.com/GBL/go/201469227/direct/01/>
